Exhibit 10.1

      NEITHER THIS NOTE NOR THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE. THE SECURITIES REPRESENTED
HEREBY ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED
EXCEPT IF SUCH TRANSACTION IS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR IF SUCH TRANSACTION IS EXEMPT FROM SUCH REGISTRATION,
AS CONFIRMED BY AN OPINION OF COUNSEL TO THE COMPANY.

      No.                                              US $         
                                 

VICOR TECHNOLOGIES, INC.
8% SUBORDINATED CONVERTIBLE PROMISSORY NOTE DUE                       
                   , 2012
     FOR VALUE RECEIVED, VICOR TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), promises to pay to                                         
                       (the “Holder”), the principal sum of          
                                 (US$                                          )
and unpaid accrued interest on the principal sum at the rate of eight percent
(8%) per annum on                                                              
  , 2012 (the “Maturity Date”). Interest will be calculated on the basis of a
360-day year consisting of twelve 30-day months. Accrual of interest shall
commence on the first such business day to occur after the date hereof and
continue until payment in full of the principal sum has been made in cash or
this Note is converted as provided herein. The Company shall pay the principal
of and interest upon this Note, less any amounts required by law to be deducted,
to the Holder of this Note at the address of such Holder which is the last
address appearing on the Note register of the Company for such Holder.
     This Note is subject to the following additional provisions:
     1. Subordination. This Note shall be subordinate in all respects, including
but not limited to any payment hereon or conversion hereof, to those 8%
convertible debentures in the aggregate amount of $___ sold by the Company
through Perrin Holden & Davenport, its investment banker, during the period
between April 30, 2009 and September 17, 2009 (collectively, the “Senior
Notes”). The Company will provide Holder with written notice of either the
payment or conversion of all Senior Notes and the termination of such
subordination.
     2. Withholding. The Company shall be entitled to withhold from all payments
of principal and interest on this Note any amounts required to be withheld under
the applicable provisions of the United States income tax laws or other
applicable laws at the time of such payments, and the Holder shall execute and
deliver all required documentation in connection therewith.
     3. Restrictions on Transfer. This Note has been issued subject to
investment representations of the original purchaser hereof and may be
transferred or exchanged only in

 



--------------------------------------------------------------------------------



 



compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and applicable state securities laws. In the event of any proposed transfer of
this Note, the Company may require, prior to issuance of a new Note in the name
of such other person, that it receive reasonable transfer documentation
including opinions of counsel that the issuance of the Note in such other name
does not and will not cause a violation of the Securities Act or any applicable
state securities laws. Prior to due presentment for transfer of this Note, the
Company may treat the person in whose name this Note is duly registered on the
Company’s Note register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Note is
overdue, and the Company shall not be affected by notice to the contrary.
     4. Rate and Payment of Interest. Interest shall be at the rate of 8% per
annum, which will accrue monthly. All interest accrued to the Holder hereunder
shall be either (i) added to the principal amount then outstanding and paid in
shares of the Company’s common stock, par value $.0001 per share (“Common
Stock”) at the time of conversion of the Note, in accordance with the terms
hereof, or (ii) paid in cash on the Maturity Date along with the then
outstanding principal amount.
     5. Conversion.
          A. Mandatory Conversion. Upon the occurrence of a Qualified Funding
Event (as defined herein), this Note shall automatically convert into (i) shares
of Common Stock, at a conversion price equal to the lesser of (a) $0.80 per
share of Common Stock (the “Fixed Conversion Price”) or (b) 80% of the price per
share of the Common Stock sold in the Qualified Funding Event. As used herein,
“Qualified Funding Event” shall mean the closing of the sale of debt or equity
in a registered offering or pursuant to a private placement, which sale results
in at least three million dollars ($3,000,000.00) of gross proceeds to the
Company.
          B. Voluntary Conversion. The Holder shall have no right to voluntarily
convert this Note into Common Stock until such time that the holders of the
Senior Notes have converted such Senior Notes or have been repaid, which will be
no later than September 16, 2011. Thereafter, the Holder of this Note shall be
entitled to voluntarily convert the face value of this Note or any portion
thereof, plus any accrued but unpaid interest on the date of conversion, into
shares of Common Stock, at the Fixed Conversion Price, during the term of this
Note.
          C. Notice of Voluntary Conversion. In order to voluntarily convert the
Note into Common Stock, the Holder must, in accordance with the terms and
conditions set forth in Section 5(B) above and all other applicable terms and
conditions set forth herein, deliver a notice of conversion (the “Notice of
Voluntary Conversion”) to the Company, in the form attached hereto as Exhibit A.
Notices of Voluntary Conversion shall be deemed delivered on the date sent, if
personally delivered or sent by facsimile (with confirmation of transmission) to
the Company, to the Company’s Chief Executive Officer at the Company’s principal
place of business, or when actually received if sent by another method. The
Notice of Voluntary Conversion shall be accompanied by either a copy of (which
shall be followed by an original within one (1) business day) or the original
Note to be converted.

2



--------------------------------------------------------------------------------



 



          D. Conversion Procedure.
                (i) Voluntary Conversion. In the event of voluntary conversion
of this Note, the Company shall instruct the Transfer Agent to issue the Common
Stock within six (6) business days after the Company receives a fully executed
Notice of Voluntary Conversion and original Note. The Common Stock shall be
issued with a restrictive legend indicating that it was issued in a transaction
which is exempt from registration under the Securities Act and that it cannot be
transferred unless it is so registered, or an exemption from registration is
available in the opinion of counsel to the Company. The Common Stock shall be
issued in the same name as the person who is the Holder of this Note unless, in
the opinion of counsel to the Company, such transfer can be made in compliance
with applicable securities laws. The person in whose name the certificates of
Common Stock are so registered shall be treated as a common stockholder of the
Company on the date the Common Stock certificates are so issued.
                (ii) Mandatory Conversion. In the event of mandatory conversion
of this Note, the Company shall instruct the Transfer Agent to issue the Common
Stock within six (6) business days after the Qualified Funding Event and
surrender of the original Note by Holder to the Company. The Common Stock shall
be issued with a restrictive legend indicating that it was issued in a
transaction which is exempt from registration under the Securities Act and that
it cannot be transferred unless it is so registered, or an exemption from
registration is available in the opinion of counsel to the Company. The Common
Stock shall be issued in the same name as the person who is the Holder of this
Note unless, in the opinion of counsel to the Company, such transfer can be made
in compliance with applicable securities laws. The person in whose name the
certificates of Common Stock are so registered shall be treated as a common
stockholder of the Company on the date the Common Stock certificates are so
issued.
     6. Effect of Certain Events.
          A. Adjustment Due to Merger, Consolidation, Etc. If, at any time when
this Note is issued and outstanding and prior to conversion of all of the Notes,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Company shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Company or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Company other than in connection with a plan of complete
liquidation of the Company, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the applicable
conversion price and of the number of shares issuable upon conversion of the
Note) shall thereafter be

3



--------------------------------------------------------------------------------



 



applicable, as nearly as may be practicable in relation to any securities or
assets thereafter deliverable upon the conversion hereof. The Company shall not
effect any transaction described in this Section 6(A) unless (a) it first gives,
to the extent practicable, thirty (30) days prior written notice (but in any
event at least fifteen (15) days prior written notice) of the record date of the
special meeting of shareholders to approve, or if there is no such record date,
the consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time the Holder shall be entitled to convert this Note) and
(b) the resulting successor or acquiring entity (if not the Company) assumes by
written instrument the obligations of this Section 6(A). The above provisions
shall similarly apply to successive consolidations, mergers, sales, transfers or
share exchanges.
          B. Adjustment Due to Distribution. If the Company shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution
     7. Reservation of Common Stock Issuable Upon Conversion. The Company shall
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock, such number of its shares of Common Stock as shall from
time to time be sufficient to effect the conversion of all then outstanding
Notes.
     8. Unsecured Obligation. This Note shall be unsecured. The Holder shall
have no recourse against any specific assets of the Company in the event of
nonpayment of the Note.
     9. Direct Obligation. Subject to prior conversion, no provision of this
Note shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, and interest on, this Note at the time,
place, and rate, and in the manner herein prescribed. This Note is a direct
obligation of the Company.
     10. Investment Representations. The Holder of the Note, by acceptance
hereof, represents that the Holder is an “accredited investor” as defined in the
Securities Act and the rules promulgated thereunder, and agrees that this Note
is being acquired for investment and not with a view to the distribution
thereof, and that such Holder will not offer, sell or otherwise dispose of this
Note or the shares of Common Stock issuable upon conversion thereof except under
circumstances which will not result in a violation of the Securities Act or any
applicable state “blue sky” laws or similar state laws relating to the sale of
securities. Unless the issuance of the shares of Common Stock issuable upon
conversion of this Note shall have been registered under the Securities Act, the
Holder of this Note, by tendering notice to the Company of the Holder’s intent
to convert all or part of this Note pursuant to Section 5(B) hereof, shall be

4



--------------------------------------------------------------------------------



 



deemed to represent to the Company that the Holder is acquiring such shares of
Common Stock for investment and not with a view to the distribution thereof
     11. Governing Law; Jurisdiction. This Note shall be governed by and
construed in accordance with the laws of the State of Florida. Each of the
parties consents to the jurisdiction of the federal courts whose districts
encompass any part of Palm Beach County, Florida or the state courts of the
State of Florida sitting in Palm Beach County in connection with any dispute
arising under this Note and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions.
     12. Default. Each of the following shall constitute an “Event of Default”:
                (i) the Company fails to pay the principal or accrued interest
on this Note on the Maturity Date;
                (ii) the Company commences any voluntary proceeding under any
bankruptcy, reorganization, insolvency, readjustment of debt, receivership,
dissolution, or liquidation law or statute, of any jurisdiction, whether now or
subsequently in effect; or the Company is adjudicated insolvent or bankrupt by a
court of competent jurisdiction; or the Company petitions or applies for,
acquiesces in, or consents to, the appointment of any receiver or trustee of the
Company for all or substantially all of its property or assets; or the Company
makes an assignment for the benefit of its creditors; or the Company is unable
to pay its debts as they mature;
                (iii) there is commenced against the Company any proceeding
relating to the Company under any bankruptcy, reorganization, insolvency,
readjustment of debt, receivership, dissolution, or liquidation law or statute,
of any jurisdiction, whether now or subsequently in effect, and the proceeding
remains undismissed for a period of sixty (60) days or the Company by any act
indicates its consent to, approval of, or acquiescence in, the proceedings; or a
receiver or trustee is appointed for the Company for all or substantially all of
its property or assets, and the receivership or trusteeship remains undischarged
for a period of sixty (60) days; or a warrant of attachment, execution or
similar process is issued against any substantial part of the property or assets
of the Company, and the warrant or similar process is not dismissed or bonded
within sixty (60) days after the levy;
                (iv) the Company shall fail to perform or observe, in any
material respect, any covenant, term, provision, condition, agreement or
obligation of the Company under this Note and such failure shall continue
uncured for a period of thirty (30) days after notice from the Holder of such
failure;
                (v) any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or substantially all of the properties or assets of the
Company;
then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default), this Note shall
bear interest at a rate of fifteen percent (15%)

5



--------------------------------------------------------------------------------



 



(the “Default Rate”) and at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or in any other instruments to the
contrary notwithstanding, and the Holder may immediately enforce any and all of
the Holder’s rights and remedies provided herein or any other rights or remedies
afforded by law.
     13. Collection Costs. In the event an Event of Default has occurred and is
ongoing and has not been waived by Holder, the Holder shall be entitled to
collect from the Company all costs and expenses incurred by Holder in enforcing
its rights hereunder, including reasonable attorneys’ fees.
[SIGNATURES FOLLOW ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed by an officer thereunto duly authorized.
Effective as of this                       day of                          
                 ,

            VICOR TECHNOLOGIES, INC.
      By:         Name:   David H. Fater      Title:   Chief Executive Officer 
 

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE OF VOLUNTARY CONVERSION
(To be executed by the registered Holder in order to voluntarily convert the
Note)
     The undersigned hereby irrevocably elects to convert $             
                             of the principal and accrued interest of the above
Note No.                       into shares of Common Stock of VICOR
TECHNOLOGIES, INC., (the “Company”) according to the conditions hereof, as of
the date written below.

     
Date of Conversion*
   
 
   

     
Signature
   
 
   

     
Name
   
 
   

     
Social Security No.
   
 
   

     
Address
   
 
   

 